
	

115 S3012 IS: Water Technology Acceleration Act
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3012
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2018
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish an innovative water technology grant program and to amend the Safe Drinking Water Act
			 and the Federal Water Pollution Control Act to encourage the use of
			 innovative water technology, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Water Technology Acceleration Act.
		2.Innovative water technology grant program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Eligible entityThe term eligible entity means— (A)a public utility, including publicly owned treatment works and clean water systems;
 (B)a unit of local government, including a municipality or a joint powers authority; (C)a private entity, including a farmer or manufacturer;
 (D)an institution of higher education; (E)a research institution or foundation;
 (F)a State; (G)a regional organization; or
 (H)a nonprofit organization. (b)Grant program authorizedThe Administrator shall carry out a grant program for the purposes described in subsection (c) to accelerate the development of innovative water technologies that address pressing water challenges.
 (c)GrantsIn carrying out the program under subsection (b), the Administrator shall make to eligible entities grants that—
 (1)finance projects to develop, deploy, test, and improve emerging water technologies; (2)fund entities that provide technical assistance to deploy innovative water technologies more broadly, especially—
 (A)to increase adoption of innovative water technologies in— (i)municipal drinking water and wastewater treatment systems;
 (ii)areas served by private wells; or (iii)water supply systems in arid areas that are experiencing, or have recently experienced, prolonged drought conditions; and
 (B)in a manner that reduces ratepayer or community costs over time, including the cost of future capital investments; or
 (3)support technologies that, as determined by the Administrator— (A)improve water quality of a water source;
 (B)improve the safety and security of a drinking water delivery system; (C)minimize contamination of drinking water and drinking water sources, including contamination by lead, bacteria, chlorides, and nitrates;
 (D)improve the quality and timeliness and decrease the cost of drinking water quality tests, especially technologies that can be deployed within water systems and at individual faucets to provide accurate real-time tests of water quality, especially with respect to lead, bacteria, and nitrate content;
 (E)increase water supplies in arid areas that are experiencing, or have recently experienced, prolonged drought conditions;
 (F)treat edge-of-field runoff to improve water quality; (G)treat agricultural, municipal, and industrial wastewater;
 (H)recycle or reuse water; (I)manage urban stormwater runoff;
 (J)reduce sewer or stormwater overflows; (K)conserve water;
 (L)improve water quality by reducing salinity; (M)mitigate air quality impacts associated with declining water resources;
 (N)address treatment byproduct and brine disposal alternatives; or (O)address urgent water quality and human health needs.
 (d)Priority fundingIn making grants under this section, the Administrator shall give priority to projects that have the potential—
 (1)to provide substantial cost savings across a sector; (2)to significantly improve human health or the environment; or
 (3)to provide additional water supplies with minimal environmental impact. (e)Cost-SharingThe Federal share of the cost of activities carried out using a grant under this section shall be not more than 65 percent.
 (f)LimitationThe maximum amount of a grant under this section shall be $5,000,000. (g)ReportEach year, the Administrator shall submit to Congress and make publicly available on the website of the Administrator a report that describes any advancements during the previous year in development of innovative water technologies made as a result of funding provided under this section.
 (h)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year. (i)FundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to provide grants to eligible entities under this section $10,000,000, to remain available until expended.
 3.Innovation in drinking water State revolving loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—
 (1)in subsection (d)— (A)by striking the heading and inserting Additional assistance.—;
 (B)in paragraph (1)— (i)by striking Notwithstanding and inserting the following:
						
 (A)In generalNotwithstanding; and (ii)by adding at the end the following:
						
 (B)Innovative water technologyNotwithstanding any other provision of this section, in the case of a State that makes a loan under subsection (a)(2) to carry out an eligible activity through the use of an innovative water technology (including technologies to improve water treatment to ensure compliance with this title and technologies to identify and mitigate sources of drinking water contamination, including lead contamination), the State may provide additional subsidization, including forgiveness of principal that is not more than 50 percent of the cost of the portion of the project associated with the innovative technology.;
 (C)in paragraph (2)— (i)by striking For each fiscal year and inserting the following:
						
 (A)In generalFor each fiscal year; and (ii)by adding at the end the following:
						
 (B)Innovative water technologyFor each fiscal year, not more than 20 percent of the loan subsidies that may be made by a State under paragraph (1) may be used to provide additional subsidization under subparagraph (B) of that paragraph.; and
 (D)in paragraph (3), in the first sentence, by inserting , or portion of a service area, after service area; and (2)by adding at the end the following:
				
 (s)Technical assistanceThe Administrator may provide technical assistance to facilitate and encourage the provision of financial assistance for the deployment of innovative water technologies.
 (t)ReportNot later than 1 year after the date of enactment of the Water Technology Acceleration Act, and not less frequently than every 5 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State loan funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies.. 
			4.Innovation in State water pollution control revolving loan funds
 (a)In generalSection 603(i)(1)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(1)(B)) is amended—
 (1)in clause (iii), by striking or at the end; (2)in clause (iv), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (v)to encourage the use of innovative water technologies related to any of the issues identified in clauses (i) through (iv) or, as determined by the State, any other eligible project and activity eligible for assistance under subsection (c).
 (b)Innovative water technologiesSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding at the end the following:
				
 (j)Technical assistanceThe Administrator may provide technical assistance to facilitate and encourage the provision of financial assistance for innovative water technologies.
 (k)ReportNot later than 1 year after the date of enactment of the Water Technology Acceleration Act, and not less frequently than every 5 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State water pollution control revolving funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies..
			
